     Case 19-20646-KCF           Doc 84    Filed 02/02/21 Entered 02/02/21 13:33:42            Desc Main
                                          Document      Page 1 of 2
       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY


        Caption in Compliance with D.N.J. LBR 9004-1( b)
        Denise Carlon, Esquire                                          Order Filed on February 2, 2021
        KML LAW GROUP, P.C.                                             by Clerk
                                                                        U.S. Bankruptcy Court
        701 Market Street, Suite 5000
                                                                        District of New Jersey
        Philadelphia, PA 19106
        U.S. Bank Trust National Association, as Trustee
        of Dwelling Series IV Trust                        Case No:       19-20646 MBK

       In Re:                                              Chapter: 7
                Engel, Mark B.
                                                           Hearing Date: 01/28/2021
                                                           Judge: Michael B. Kaplan




                                     ORDER VACATING STAY
     The relief set forth on the following page is hereby ordered ORDERED.




DATED: February 2, 2021




     [Type text]
Case 19-20646-KCF         Doc 84     Filed 02/02/21 Entered 02/02/21 13:33:42             Desc Main
                                    Document      Page 2 of 2
       Upon the motion of U.S. Bank Trust National Association, as Trustee of Dwelling Series IV
Trust, under Bankruptcy Code section 362(a) for relief from the automatic stay as to certain
property as hereinafter set forth, and for cause shown, it is


       ORDERED that the automatic stay is vacated to permit the movant, to institute or resume
and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
pursue the movant’s rights in the following:

              Real Property More Fully Described as:

               Land and premises commonly known as,             40 Steven Lane, Lakewood NJ 08701


              Personal Property More Fully Describes as:




        It is further ORDERED that the movant, its successors or assignees, may proceed with its
rights and remedies under the terms of the subject Mortgage and pursue its State Court remedies
including, but not limited to, taking the Property to Sheriff’s Sale, in addition to potentially
pursuing other loss mitigation alternatives, including, but not limited to, a loan modification,
short sale or deed-in-lieu foreclosure. Additionally, any purchaser of the Property at Sheriff’s
Sale (or purchaser’s assignee) may take any legal action for enforcement of its right to
possession of the Property.

       It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
Bankruptcy Code.




       The movant shall serve this order on the debtor, any trustee and any other party who
entered an appearance on the motion.


                                                                                     rev. 7/12/16




                                                  2
